Citation Nr: 0919393	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-34 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo, claimed as 
secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to August 
1946.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of tinnitus.  

2.  There is no competent evidence of vertigo.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

2.  Vertigo was not incurred in or aggravated by active duty 
and is not proximately due to service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2008); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

Here, the Veteran alleges that he suffers from tinnitus as a 
result of in-service acoustic trauma, and vertigo as a result 
of bilateral hearing loss caused by in-service acoustic 
trauma.  Upon a review of the record, however, the Board 
finds that service connection for these conditions must be 
denied.  Specifically, a claim for service connection 
requires evidence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Here, the evidence does not reflect current diagnoses of 
tinnitus or vertigo.  Specifically, in a September 2000 VA 
treatment note, he denied any headache, earache, ringing in 
his ears, nausea, or vomiting.  In a November 2002 VA 
treatment note, he denied any headaches or dizziness, ringing 
in his ears, nausea, or vomiting.  In a November 2007 VA 
treatment note, he denied dizziness, headaches, visual 
changes, ringing in the ears, nausea, or vomiting.  Service 
treatment records, private treatment records, and VA 
treatment records offer no diagnosis of either tinnitus or 
vertigo.  

As the Veteran has not been diagnosed with tinnitus or 
vertigo, or complained of any symptoms reasonably 
attributable thereto, the claims are denied on the basis that 
no current disability is shown.

The Board has also considered the Veteran's statements 
regarding these claims.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
tinnitus and vertigo are not the type of disorders that a lay 
person can provide competent evidence on questions of 
diagnosis or etiology.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file. The Board attaches greater 
probative weight to the clinical findings than to his 
statements. See Cartright, 2 Vet. App. at 25.

In summary, in the absence of competent evidence of tinnitus 
or vertigo, there is no basis to allow the Veteran's claims.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for tinnitus and 
vertigo.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in October 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA treatment records and private 
treatment records.  Although a portion of his service 
treatment records were destroyed in the 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri, 
copies of his examination reports at induction and separation 
have been associated with the claims file.  Further, the 
Veteran submitted additional records and lay statements from 
his spouse and friends.  

The Board concedes that specific VA examinations were not 
conducted with respect to the claims for tinnitus and 
vertigo.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a claim for benefits, there are four 
factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

However, given the absence of current diagnoses of tinnitus 
and vertigo, a remand for a VA examination would unduly delay 
resolution.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for tinnitus is denied.

Service connection for vertigo, claimed as secondary to 
bilateral hearing loss, is denied.


REMAND

With respect to the Veteran's claim for service connection 
for bilateral hearing loss, the Board finds that additional 
development is required to satisfy VA's obligations under the 
VCAA.  

The Board notes that the Veteran has offered competent 
statements regarding noise exposure and hearing problems he 
experienced during active duty.  His service personnel 
records indicate that his military occupational specialty was 
adjutant and message center clerk; however, these records 
indicate that he also underwent training as a 30-caliber 
rifle marksman, and additional documents supplied by the 
Veteran indicate that he spent at least 3 weeks at the 
Ordnance Replacement Training Center in January 1944 at the 
Aberdeen Proving Ground.  

His May 1943 Report of Medical Examination at induction 
indicates that he was being trained as an armament repairman.  
These documents support the Veteran's theory of in-service 
acoustic trauma.  In addition, he has also reported exposure 
to in-service acoustic trauma while serving on a ship in the 
South Pacific Ocean where 5-inch cannons were fired on a 
daily basis.  

The Veteran also submitted various lay statements in support 
of his claim.  A November 2007 letter from friends who had 
known him for 75 years indicated that his hearing was 
impaired upon his return from service and worsened in the 
years since then.  A second letter from a long-time friend 
similarly indicated that the Veteran's hearing had worsened 
over the years.  A December 2007 statement from his spouse 
indicated that the Veteran's hearing was noticeably worse 
upon his return from service in 1946, and that he attributed 
this loss of hearing to being in close proximity to small 
arms fire at the Aberdeen Proving Ground's Ordnance 
Replacement Training Center.  

Service records show normal ear canals and drums, with 
whispered voice scores of 15/15 and low conversational voice 
scores of 20/20, bilaterally.  Private audiology records 
dated in August 2003 diagnosed him with mild-to-severe high 
frequency hearing loss in the right ear, and mild-to-severe 
sensorineural hearing loss in the left ear.  VA treatment 
records dated in 2007 indicated significantly impaired 
hearing loss.  

However, the private and VA medical evidence does not include 
an audiometric examination or speech recognition scores as 
required to demonstrate a current hearing loss disability 
pursuant to 38 C.F.R. § 3.385 (2008), nor does it include a 
nexus opinion linking any current hearing loss to active duty 
service.  The August 2003 private audiological examination is 
presented in graph or chart form and not 
interpreted or translated into digits.  Therefore, an 
audiometric examination and medical opinion is required to 
determine the nature and etiology of his bilateral hearing 
loss.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Obtain outpatient treatment records 
from the Delray Beach Outpatient Clinic 
for the period from November 2007 to the 
present.

2.  Schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of any bilateral 
hearing loss.  If he is diagnosed with 
hearing loss, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or higher) that the bilateral 
hearing loss is related to service.  All 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.

3.  The RO should then readjudicate the 
claim.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


